



Exhibit 10(az)




RELEASE AND THIRD AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT


THIS RELEASE AND THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (this "Amendment") dated as of September 30, 2016, is made by
and among the BORROWERS party hereto (the "Borrowers"), the GUARANTORS party
hereto (the "Guarantors"), the financial institutions party hereto as LENDERS
(collectively, "Lenders" and each individually a "Lender"), PNC BANK, NATIONAL
ASSOCIATION ("PNC"), as agent for the Lenders (PNC, in such capacity, "Agent"),
and J.P. MORGAN EUROPE LIMITED ("JPM Europe"), as European agent for the Lenders
(JPM Europe, in such capacity, the "European Agent").
WITNESSETH:
WHEREAS, the Borrowers, the Guarantors, the Lenders, the Agent and the European
Agent are parties to that certain Amended and Restated Revolving Credit and
Security Agreement, dated as of September 30, 2015, as amended by (i) First
Amendment to Amended and Restated Revolving Credit and Security Agreement, dated
as of February 16, 2016, and (ii) Waiver and Second Amendment to Amended and
Restated Revolving Credit and Security Agreement, dated May 3, 2016, (as so
amended, the "Credit Agreement"); and
WHEREAS, the Borrowers and the Guarantors have requested the Lenders to make
certain amendments and other accommodations to the Credit Agreement in order to,
among other things (i) permit the sale of Garden City Medical Inc. and the
release of it as a Borrower under the Credit Agreement, (ii) permit the sale of
certain inventory in connection with the sale of Garden City Medical Inc., and
(iii) permit the release of Invacare Canada Finance, LLC ("Released Guarantor")
as a guarantor under the Credit Agreement. The Lenders have agreed to such
amendments and accommodations, subject to the terms and conditions set forth in
this Amendment.
NOW THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The foregoing recitals are incorporated herein by reference.
2.Defined Terms. Capitalized terms not otherwise defined in this Amendment have
the meanings given to them in the Credit Agreement.
3.Amendment of Section 1.2 - General Terms. The following definitions are hereby
added in Section 1.2 of the Credit Agreement in their appropriate alphabetical
positions:


GCMI shall mean Garden City Medical Inc.
GCMI Disposition shall mean the sale of the GCMI Disposed Assets in accordance
with the terms of the GCMI Purchase Agreement.
GCMI Disposition Effective Date shall mean the date of the consummation of the
GCMI Disposition.
GCMI Disposed Assets shall mean all of the issued and outstanding shares of
capital stock of GCMI, as more fully described in the GCMI Purchase Agreement.





--------------------------------------------------------------------------------





GCMI Inventory shall mean certain ProBasics™ brand products inventory held by
Invacare Corporation, as more fully described in the GCMI Purchase Agreement.
GCMI Inventory Sale shall mean the sale of the GCMI Inventory in accordance with
the terms of the GCMI Purchase Agreement.
GCMI Purchase Agreement shall mean the Stock Purchase Agreement, dated
September 30, 2016, by and among Compass Health Brands Corp., a Delaware
corporation, as buyer, the Company and GCMI.
MCLP shall mean Motion Concepts L.P., an Ontario limited partnership.
MI shall mean Medbloc, Inc., a Delaware corporation.
4.Amendment of the definition of Permitted Dispositions. The definition of
Permitted Dispositions in Section 1.2 of the Credit Agreement is hereby amended
by (i) deleting the "and" at the end of Clause (J) thereof, (ii) deleting the
"." at the end of Clause (K) thereof and in its stead inserting "; and" and
(iii) inserting the following new clause (L) at the end of such definition:
(L)    The GCMI Inventory Sale and the GCMI Disposition.
5.Amendment of Section 7.1(a). Section 7.1(a) of the Credit Agreement is hereby
amended by (i) deleting the "and" immediately preceding clause (vi) thereof and
(ii) inserting "and (vii) MCLP may sell all of the Equity Interests in MI to the
Company" immediately prior to the "." at the end of such section.
6.Amendment of Article 16. Article 16 of the Credit Agreement is hereby amended
by adding the following new Section 16.24 at the end of such Article immediately
following Section 16.23:
16.24    Release of GCMI and Liens on the GCMI Disposed Assets and GCMI
Inventory. Subject to the condition that the proceeds of the sale of the GCMI
Disposed Assets and the GCMI Inventory be applied to the repayment of the
outstanding advances in accordance with Section 2.19(a), effective as of the
GCMI Disposition Effective Date, the Agent and the Lenders hereby
unconditionally and irrevocably (i) terminate, release and discharge any and all
Liens and security interests in the GCMI Disposed Assets and the GCMI Inventory
and (ii) release GCMI as Borrower under the Credit Agreement and under any Other
Document to which it is a party, and it shall be relieved of any and all
obligations or liabilities whatsoever under the Credit Agreement and any Other
Documents, and any liens filed against GCMI in favor of the Agent in connection
with the Credit Agreement and the Other Documents are hereby released and
terminated.





--------------------------------------------------------------------------------





7.Guarantor Release. Effective as of the date hereof, the Agent hereby releases
the Released Guarantor from its obligations under the Guaranty and as Loan Party
under the Credit Agreement and under any Other Document to which it is a party,
and any liens filed against Released Guarantor in favor of the Agent in
connection with the Credit Agreement and the Other Documents are hereby released
and terminated. The foregoing release shall in no way limit or otherwise affect
any indemnification or other provision contained in the Credit Agreement or any
Other Document, which by their express terms, survive their release of a Party
or the termination of the Credit Agreement or any Other Document. The Released
Guarantor hereby acknowledges and affirms all such surviving obligations under
the Credit Agreement or any Other Document, as the case may be.
8.Conditions Precedent. The effectiveness of this Amendment is subject to the
receipt by the Agent of the following items, each in form and content
satisfactory to the Agent:
(a)the Agent shall have received this Amendment, duly executed by a duly
authorized officer of each of the Loan Parties, each of the Lenders and each of
the Agents;
(b)the Loan Parties shall deliver all applicable updated Schedules in accordance
with Section 9.19 of the Credit Agreement;
(c)the Loan Parties shall deliver all applicable updated schedules to the Pledge
Agreement;
(d)no Potential Default or Event of Default shall have occurred; and
(e)the Borrowers shall have paid all of Agent's costs and expenses (including
Agent's attorneys' fees) incurred in connection with the preparation of this
Amendment.
9.Representations and Warranties. Each Borrower and each Guarantor covenants and
agrees with and represents and warrants to the Agent, the European Agent and the
Lenders as follows:
(a)each Borrower's and each Guarantor's obligations under the Credit Agreement,
as modified hereby, are and shall remain secured by the Collateral pursuant to
the terms of the Credit Agreement and the Other Documents;
(b)each Borrower and each Guarantor possesses all of the powers requisite for it
to enter into and carry out the transactions referred to herein and to execute,
enter into and perform the terms and conditions of this Amendment, the Credit
Agreement and the Other Documents and any other documents contemplated herein
that are to be performed by such Borrower or such Guarantor; and that any and
all actions required or necessary pursuant to such Borrower's or such
Guarantor's organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by such Borrower and such Guarantor
of the terms and conditions of this Amendment, the Credit Agreement and the
Other Documents, and that such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which such Borrower or such Guarantor is a party or by which such
Borrower or such Guarantor or any of its properties are bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by such
Borrower and/or such Guarantor of the terms and conditions of this Amendment,
the Credit Agreement, the Other Documents and the transactions contemplated
hereby and thereby have been obtained by such Borrower and such Guarantor and
are in force and effect;
(c)this Amendment, the Credit Agreement, and the Other Documents constitute the
valid and legally binding obligations of each Borrower and each Guarantor,
enforceable against such Borrower and such Guarantor in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws and by
general equitable principles, whether enforcement is sought by proceedings at
law or in equity;
(d)all representations and warranties made by each Borrower and each Guarantor
in the Credit Agreement and the Other Documents are true and correct in all
material respects as of the date hereof, with the same force and effect as if
all such representations and warranties were fully set forth herein and made as
of the date hereof and each Borrower and each Guarantor has complied with all
covenants and undertakings in the Credit Agreement and the Other Documents;





--------------------------------------------------------------------------------





(e)except as expressly set forth herein, this Amendment is not a substitution,
novation, discharge or release of any Borrower's or any Guarantor's obligations
under the Credit Agreement or any of the Other Documents, all of which shall and
are intended to remain in full force and effect;
(f)no Event of Default or Potential Default has occurred and is continuing under
the Credit Agreement or the Other Documents; there exist no defenses, offsets,
counterclaims or other claims with respect to any Borrower's or any Guarantor's
obligations and liabilities under the Credit Agreement or any of the Other
Documents; and
(g)each Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the Other Documents applicable to it, each as modified hereby.
10.Reimbursement of Expenses. The Borrowers, jointly and severally, shall pay or
cause to be paid to the Agent all costs and expenses accrued through the date
hereof and the costs and expenses of the Agent including, without limitation,
fees of the Agent's counsel in connection with this Amendment.
11.Document References. As used in the Credit Agreement and each of the Other
Documents, the terms "this Credit Agreement", "herein", "hereinafter", "hereto",
"hereof", and words of similar import shall, unless the context otherwise
requires, mean the Credit Agreement as amended and modified by this Amendment.
The term "Other Documents" as defined in the Credit Agreement shall include this
Amendment.
12.Integration. This Amendment, together with the Credit Agreement and the Other
Documents, constitutes the entire agreement and understanding among the parties
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings relating to such subject matter. In
entering into this Amendment, each Borrower and each Guarantor acknowledges that
it is relying on no statement, representation, warranty, covenant or agreement
of any kind made by Agent or any Lender or any employee or agent of Agent or any
Lender, except for the agreements of Agent and the Lenders set forth herein.
This Amendment shall be construed without regard to any presumption or rule
requiring that it be construed against the party causing this Amendment or any
part hereof to be drafted.
13.Successors and Assigns. This Amendment shall apply to and be binding upon the
Borrowers and the Guarantors in all respects and shall inure to the benefit of
each of the other parties hereto and their respective successors and assigns,
provided that none of the Borrowers or the Guarantors may assign, transfer or
delegate its duties and obligations hereunder. Nothing expressed or referred to
in this Amendment is intended or shall be construed to give any person or entity
other than the parties hereto a legal or equitable right, remedy or claim under
or with respect to this Amendment, the Credit Agreement or any Other Documents,
it being the intention of the parties hereto that this Amendment and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
hereto.
14.Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the Other Documents shall be held invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the Other Documents shall not in any way be affected or
impaired thereby, and this Amendment, the Credit Agreement and the Other
Documents shall otherwise remain in full force and effect.
15.Further Assurances. Each Borrower and each Guarantor agrees to execute such
other and further documents and instruments as Agent may request to implement
the provisions of this Amendment.
16.Governing Law. This Amendment will be governed by the internal laws of the
State of New York without reference to its conflicts of law principles.
17.Waiver and Release. Each Borrower and each Guarantor, by signing below,
hereby waives and releases Agent, the European Agent, Issuer and each of the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which any Borrower or any Guarantor is aware, such waiver and
release being with full





--------------------------------------------------------------------------------





knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
18.Counterparts; Electronically Delivered Signatures. This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of executed signature pages hereof by facsimile or
other means of electronic transmission from one party to another shall
constitute effective and binding execution and delivery thereof by such party.
Any party that delivers its original counterpart signature to this amendment by
facsimile transmission hereby covenants to deliver its original counterpart
signature promptly thereafter to the Agent.
19.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO RELEASE AND AMENDMENT]
Each of the parties has signed this Amendment as of the day and year first above
written.
 
US BORROWERS:


 
Invacare Corporation, an Ohio corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Senior Vice President, Chief Financial Officer and  
   Treasurer


 
Freedom Designs, Inc., a California corporation
Alber USA, LLC, an Ohio limited liability company
The Aftermarket Group, Inc., a Delaware corporation
Medbloc, Inc., a Delaware corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President and Treasurer




 
Garden City Medical, Inc., a Delaware corporation


By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Treasurer

 
Invacare Continuing Care, Inc., a Missouri corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President










--------------------------------------------------------------------------------





[SIGNATURE PAGE TO RELEASE AND AMENDMENT]
 
US GUARANTORS:


 
Adaptive Switch Laboratories, Inc., a Texas corporation
The Helixx Group, Inc., an Ohio corporation
Invacare Credit Corporation, an Ohio corporation
Invacare International Corporation, an Ohio corporation
Invacare Holdings, LLC, an Ohio limited liability company
Invacare Florida Holdings, LLC, a Delaware limited liability company
Invacare Florida Corporation, a Delaware corporation
Invamex Holdings LLC, a Delaware limited liability company




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President and Treasurer


 
Invacare Canadian Holdings, Inc., a Delaware corporation
Invacare Canadian Holdings, LLC, a Delaware limited liability company 
Invacare Canada Finance, LLC, a Delaware limited liability company


By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: President






--------------------------------------------------------------------------------





[SIGNATURE PAGE TO RELEASE AND AMENDMENT]
 
CANADIAN BORROWERS:
 
Invacare Canada L.P., an Ontario limited partnership, by its general partner,
Invacare Canada General Partner Inc.
Carroll Healthcare L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare General Partner, Inc.
Motion Concepts L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare Inc.
Perpetual Motion Enterprises Limited, an Ontario corporation
By: /s/ Robert K. Gudbranson
Name: Robert Gudbranson
Title: Vice President and Treasurer
 
 
 
CANADIAN GUARANTORS:
 
Carroll Healthcare General Partner, Inc., an Ontario corporation
Carroll Healthcare Inc., an Ontario corporation
Invacare Canada General Partner Inc., a Canada corporation
By: /s/ Robert K. Gudbranson
Name: Robert Gudbranson
Title: Vice President and Treasurer








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO RELEASE AND AMENDMENT]
 
ENGLISH BORROWERS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director





 
ENGLISH GUARANTORS:
 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director


 
Invacare UK Operations Limited, a company incorporated in England and Wales with
company number 03281202




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO RELEASE AND AMENDMENT]
 
FRENCH BORROWERS:


 
Invacare Poirier SAS




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised





 
FRENCH GUARANTORS:
 
Invacare Poirier SAS




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised


 
Invacare France Operations S.A.S.




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO RELEASE AND AMENDMENT]
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By: /s/ Todd Milenius
Name:    Todd Milenius
Title:    Senior Vice President





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO WAIVER AND AMENDMENT]
KEYBANK NATIONAL ASSOCIATION,
as Lender
By: /s/ Jonathan Roe
Name:    Jonathan Roe
Title:    Vice President





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO RELEASE AND AMENDMENT]
JPMORGAN CHASE BANK, N.A.,
as Lender
By: /s/ Katherine Meadows
Name:    Katherine Meadows
Title:    Authorized Officer





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO RELEASE AND AMENDMENT]
J.P. MORGAN EUROPE LIMITED,
as Lender




By: /s/ Matthew Sparkes
Name:    Matthew Sparkes
Title:    Vice President





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO RELEASE AND AMENDMENT]
J.P. MORGAN EUROPE LIMITED,
as European Agent




By: /s/ Matthew Sparkes
Name: Matthew Sparkes
Title: Authorised Officer





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO WAIVER AND AMENDMENT]
CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC.,
as Lender
By: /s/ David Slattery
Name:    David Slattery
Title:    Vice President







